



EXHIBIT 10.1
































TETRA TECHNOLOGIES, INC.


THIRD AMENDED AND RESTATED
2011 LONG TERM INCENTIVE COMPENSATION PLAN













--------------------------------------------------------------------------------





TETRA TECHNOLOGIES, INC.


THIRD AMENDED AND RESTATED
2011 LONG TERM INCENTIVE COMPENSATION PLAN


Table of Contents


ARTICLE I
INTRODUCTION
1


 
1.1


Purpose
1


 
1.2


Definitions
1


 
1.3


Shares Subject to the Plan
5


 
1.4


Administration of the Plan
6


 
1.5


Granting of Awards to Participants
7


 
1.6


Leave of Absence
7


 
1.7


Term of Plan
8


 
1.8


Amendment and Discontinuance of the Plan
8


 
 
 
 
ARTICLE II
NONQUALIFIED OPTIONS
8


 
2.1


Eligibility
8


 
2.2


Exercise Price
8


 
2.3


Terms and Conditions of Nonqualified Options
8


 
2.4


Option Repricing
10


 
2.5


Vesting
10


 
 
 
 
ARTICLE III
INCENTIVE OPTIONS
10


 
3.1


Eligibility
10


 
3.2


Exercise Price
10


 
3.3


Dollar Limitation
10


 
3.4


10% Stockholder
10


 
3.5


Incentive Options Not Transferable
11


 
3.6


Compliance with Code Section 422
11


 
3.7


Limitations on Exercise
11


 
 
 
 
ARTICLE IV
BONUS STOCK
11


 
 
 
 
ARTICLE V
STOCK APPRECIATION RIGHTS
11


 
5.1


Eligibility
11


 
5.2


Repricing
12


 
5.3


Vesting
12


 
 
 
 
ARTICLE VI
RESTRICTED STOCK
12


 
6.1


Eligibility
12


 
6.2


Restrictions, Restricted Period and Vesting
12


 
6.3


Forfeiture of Restricted Stock
13


 
6.4


Delivery of Shares of Common Stock
13


 
 
 
 
ARTICLE VII
PERFORMANCE AWARDS
13


 
7.1


Performance Awards
13


 
7.2


Performance Goals
13








--------------------------------------------------------------------------------





 
 
 
 
ARTICLE VIII
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
15


 
8.1


General
15


 
8.2


Stand-Alone, Additional and Substitute Awards
16


 
8.3


Term of Awards
17


 
8.4


Form and Timing of Payment Under Awards; Deferrals
17


 
8.5


Vested and Unvested Awards
17


 
8.6


Exemptions from Section 16(b) Liability
18


 
8.7


Transferability
18


 
8.8


Rights as a Stockholder
19


 
8.9


Listing and Registration of Shares of Common Stock
19


 
8.1


Termination of Employment, Death, Disability and Retirement
19


 
8.1


Change in Control
20


 
8.1


Clawback/Recoupment Policy
22


 
 
 
 
ARTICLE IX
WITHHOLDING FOR TAXES
22


 
 
 
 
ARTICLE X
MISCELLANEOUS
22


 
10.1


No Rights to Awards or Uniformity Among Awards
22


 
10.2


Conflicts with Plan
22


 
10.3


No Right to Employment
22


 
10.4


Governing Law
23


 
10.5


Gender, Tense and Headings
23


 
10.6


Severability
23


 
10.7


Stockholder Agreements
23


 
10.8


Funding
23


 
10.9


No Guarantee of Tax Consequences
23







    









--------------------------------------------------------------------------------





TETRA TECHNOLOGIES, INC.
THIRD AMENDED AND RESTATED
2011 LONG TERM INCENTIVE COMPENSATION PLAN


ARTICLE I
INTRODUCTION


1.1    Purpose. This TETRA Technologies, Inc. Third Amended and Restated 2011
Long Term Incentive Compensation Plan (the Plan) amends and restates the TETRA
Technologies, Inc. 2011 Long Term Incentive Compensation Plan (as previously
amended and restated, the Original Plan) and is intended to promote the
interests of TETRA Technologies, Inc., a Delaware corporation, (the Company) and
its stockholders by encouraging Employees, Consultants and Non-Employee
Directors of the Company or its Affiliates (as defined below) to acquire or
increase their equity interests in the Company, thereby giving them an added
incentive to work toward the continued growth and success of the Company, and to
encourage them to remain with and devote their best efforts to the business of
the Company thereby advancing the interests of the Company and its stockholders.
The Board of Directors of the Company (the Board) also contemplates that through
the Plan, the Company and its Affiliates will be better able to compete for the
services of the individuals needed for the continued growth and success of the
Company. The Plan provides for payment of various forms of incentive
compensation and accordingly is not intended to be a plan that is subject to the
Employee Retirement Income Security Act of 1974, as amended, and shall be
administered accordingly.


1.2    Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


Affiliate means (i) any entity in which the Company, directly or indirectly,
owns 10% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in Section 424(e) of
the Code), (iii) any “subsidiary corporation” of any such parent corporation (as
defined in Section 424(f) of the Code) of the Company and (iv) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company; provided, that, for the purpose of issuing Options or Stock
Appreciation Rights, “Affiliate” means any corporation or other entity in a
chain of corporations and/or other entities in which the Company has a
“controlling interest” within the meaning of Treas. Reg. § 1.414(c)-2(b)(2)(i),
but using the threshold of 50% ownership wherever 80% appears.


Awards means, collectively, Options, Bonus Stock, Stock Appreciation Rights,
Restricted Stock or Performance Awards.
    
Board means the board of directors of the Company described in Section 1.1 of
the Plan.


Bonus Stock means Common Stock described in Article IV of the Plan.


Change in Control shall be deemed to have occurred upon any of the following
events:


(i) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its majority subsidiaries, (B) any employee benefit plan of
the Company or any of its subsidiaries, (C) or any Affiliate (as determined
immediately prior to such event), (D) a company owned, directly or indirectly,
by stockholders of the Company in substantially the same proportions as their
ownership of the Company, or (E) an underwriter temporarily holding securities
pursuant to an offering of such securities (a Person), becomes the





--------------------------------------------------------------------------------





“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
shares of voting stock of the Company then outstanding;


(ii) the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;


(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets;


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


(v) individuals who, as of the Effective Date, constitute the Board (the
Incumbent Board) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board, shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board.


Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would be subject to
the income tax under Section 409A of the Code if the foregoing definition of
“Change in Control” were to apply, but would not be so subject if the term
“Change in Control” were defined herein to mean a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5), then “Change in Control”
shall mean a transaction, event or circumstance that constitutes a Change in
Control as defined above and that also constitutes a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5), but only to the extent
necessary to prevent such compensation from becoming subject to the income tax
under Section 409A of the Code.


Code means the Internal Revenue Code of 1986, as amended from time to time, and
the rules and regulations thereunder.


Committee means the Compensation Committee of the Board which shall consist of
not less than three members of the Board, each of whom shall qualify as a
“non-employee director” (as that term is defined in Rule 16b-3 of the General
Rules and Regulations under the Exchange Act) appointed by and serving at the
pleasure of the Board to administer the Plan or, if none, the Board; provided
however, that with respect to any Award granted to a Covered Employee which is
intended to be “performance-based compensation” as described in Section
162(m)(4)(C) of the Code, the Committee shall consist solely of two or more
“outside directors” as described in Section 162(m)(4)(C)(i) of the Code.





--------------------------------------------------------------------------------







Common Stock means the common stock, $0.01 par value per share of the Company.


Company means the corporation described in Section 1.1 of the Plan or any
successor thereto which assumes and continues the Plan.


Consultant means any individual, other than a Director or an Employee, who
renders consulting or advisory services to the Company or an Affiliate, provided
such services are not in connection with the offer or sale of securities in a
capital raising transaction.


Covered Employee means any of the Chief Executive Officer of the Company and the
three highest paid officers of the Company other than the Chief Executive
Officer or the Chief Financial Officer as described in Section 162(m)(3) of the
Code or any individual Consultant, Director or other Employee, or class of
Consultants, Directors or Employees, who the Committee specifies in an Award
shall be treated as a Covered Employee.


Disability means an inability to perform the Participant’s material services for
the Company for a period of 90 consecutive days or a total of 180 days, during
any 365-day period, in either case as a result of incapacity due to mental or
physical illness, which is determined to be total and permanent. A determination
of Disability shall be made by a physician satisfactory to both the Participant
(or his guardian) and the Company, provided that if the Participant (or his
guardian) and the Company do not agree on a physician, the Participant and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be final, binding
and conclusive with respect to all parties. Notwithstanding the above,
eligibility for disability benefits under any policy for long-term disability
benefits provided to the Participant by the Company shall conclusively establish
the Participant’s disability. In the case of any Award that is or becomes
subject to Section 409A of the Code, “Disability” means a condition that meets
the requirements of Treas. Reg. § 1.409A-3(i)(4).


Effective Date means May 3, 2011, the date on which the Original Plan was
initially approved by stockholders of the Company. The provisions of the
Original Plan, as amended from time to time including, without limitation, the
Plan, shall be applicable to all Awards granted on or after the Effective Date.


Employee means any employee of the Company or an Affiliate.


Employment means any period in which a Participant is an Employee of the Company
or an Affiliate.


Exchange Act means the Securities Exchange Act of 1934, as amended.


Fair Market Value or FMV Per Share means, as of any given date, the closing
price per share on the principal exchange or over-the-counter market on which
such shares are trading, if any, or as reported on any composite index which
includes such principal exchange, or if no trade of the Common Stock shall have
been reported for such date, the closing price quoted on such exchange or market
for the immediately preceding date on which such shares were traded. The term
“closing price” on any given day shall mean (i) if the shares of Common Stock
are listed or admitted for trading on a national securities exchange, the last
reported sales price on such day, or (ii) if the shares of Common Stock are not
listed or admitted for trading on a national securities exchange, the last
transaction price on such day of the shares of Common Stock on the Nasdaq
Market, Inc. (“NASDAQ”). If shares of the Common Stock are





--------------------------------------------------------------------------------





not listed or admitted to trading on any exchange, over-the-counter market or
any similar organization on any given day, the FMV Per Share shall be determined
by the Committee in good faith using any fair and reasonable means selected in
its discretion.


Full Value Award means an Award that is settled by the issuance of shares of
common stock, other than an Option or a Stock Appreciation Right.


Incentive Option means any option that satisfies the requirements of Code
Section 422 and is granted pursuant to Article III of the Plan.


Incumbent Board means the Board described in paragraph (v) of the definition of
Change in Control under Section 1.2 of the Plan.


Non-Employee Director means a person who is a member of the Board but who is
neither an Employee nor a Consultant of the Company or any Affiliate.


Nonqualified Option means an option not intended to satisfy the requirements of
Code Section 422 and which is granted pursuant to Article II of the Plan.


Option means an option to acquire Common Stock granted pursuant to the
provisions of the Plan, and refers to either an Incentive Stock Option or a
Nonqualified Stock Option, or both, as applicable.


Option Expiration Date means the date determined by the Committee which shall
not be more than ten years after the date of grant of an Option.


Optionee means a Participant who has received or will receive an Option.


Original Plan has the meaning set forth in the definition of Effective Date
under Section 1.2 of the Plan.


Participant means any Non-Employee Director, Employee or Consultant granted an
Award under the Plan.


Performance Award means an Award granted pursuant to Article VII of the Plan
which, if earned, will afford the Participant the right to receive shares of
Common Stock, cash or any combination thereof as determined by the Committee.


Plan means the plan described in Section 1.1 of the Plan and set forth in this
document, as amended from time to time.


Restricted Period means the period established by the Committee with respect to
an Award during which the Award either remains subject to forfeiture or is not
exercisable by the Participant.


Restricted Stock means one or more shares of Common Stock prior to the lapse of
restrictions thereon, granted under Article VI of the Plan.


Retirement means termination of Employment of an Employee or termination of
service of a Non-Employee Director or Consultant, in each case under
circumstances as shall constitute retirement as determined by the Committee.





--------------------------------------------------------------------------------







Securities Act means the Securities Act of 1933, as amended.


Spread means the amount determined pursuant to Section 5.1(a) of the Plan.


Stock Appreciation Right means an Award granted pursuant to Article V of the
Plan.


1.3    Shares Subject to the Plan. Subject to adjustment as provided in this
Plan, the maximum number of shares of Common Stock that may be covered by Awards
granted under the Plan shall be 11,000,000 shares, and of that number the
maximum aggregate number of shares of Common Stock that may be issued under the
Plan through Options is 11,000,000 shares, all or any portion of which may be
Incentive Options. Solely for the purposes of implementing the limitation of the
immediately preceding sentence, an Award of an Option or a Stock Appreciation
Right in respect of one share of Common Stock shall be deemed to be an Award of
one share of Common Stock on the date of grant. An Award of a share of Bonus
Stock or Restricted Stock shall be deemed to be an Award of 1.38 shares of
Common Stock for every one share granted on the date of grant. With respect to
any Performance Award to be settled in shares of Common Stock, the value of the
maximum benefit that may be paid under the Performance Award shall be divided by
the FMV Per Share of Common Stock as of the date of grant of the Performance
Award and each share resulting from such computation shall be deemed to be an
Award of 1.38 shares of Common Stock for purposes of implementing the limitation
on shares set forth in the first sentence of this Section 1.3. If the number of
shares of Common Stock issued in settlement of the Performance Award exceeds the
number determined to be issued on the date of grant in accordance with the
preceding sentence, each such additional share of Common Stock issued shall be
deemed to be an Award of 1.38 shares of Common Stock for the purposes of
implementing the limitation on shares set forth in the first sentence of this
Section 1.3. In addition, during any calendar year, the maximum number of shares
of Common Stock underlying Awards (other than Performance Awards) granted to any
one Participant in such calendar year shall not exceed 400,000 shares. The
maximum amount of compensation (whether denominated or payable in shares of
Common Stock, cash, other Awards or other property) that any one Participant may
receive in any calendar year in respect of Performance Awards may not exceed, in
the aggregate, $2,000,000.


Notwithstanding the above, in the event that at any time after the Effective
Date the outstanding shares of Common Stock are changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of a merger, consolidation, recapitalization, reclassification, stock split,
stock dividend, combination of shares or the like, the aggregate number and
class of securities available under the Plan shall, subject to any required
action by the stockholders of the Company, be ratably adjusted by the Committee.
Upon the occurrence of any of the events described in the immediately preceding
sentence, in order to ensure that after such event the shares of Common Stock
subject to the Plan and each Participant’s proportionate interest shall be
maintained substantially as before the occurrence of such event, the Committee
shall, in such manner as it may deem equitable, adjust (i) the number of shares
of Common Stock with respect to which Awards may be granted under the Plan, (ii)
the maximum number of shares of Common Stock that may be covered by Awards to
any single individual during any calendar year, (iii) the number of shares of
Common Stock subject to outstanding Awards, (iv) the grant or exercise price
with respect to an Award, and (v) the ratio for the determination of Full Value
Awards as set forth above in this Section 1.3; provided, however, that (A) with
respect to Incentive Stock Options, such adjustment shall be made in accordance
with Section 424 of the Code, and (B) with respect to all Awards, such
adjustment shall be effected in a manner, along with any other changes or
adjustments as the Committee shall deem appropriate, to ensure (1) that any
Award that is not subject to, or that complies with, Section 409A of the Code
shall continue to be not subject to, or continue to comply with Section 409A of
the Code, (2) any Award





--------------------------------------------------------------------------------





that was intended to comply with the exemption for “performance-based
compensation” under Section 162(m) of the Code shall continue to so comply, and
(3) the changes and adjustments do not result in any material reduction in the
benefit of the Award to the Participant without the consent of the Participant.


In the event the number of shares to be delivered upon the exercise or payment
of any Award granted under the Plan is reduced for any reason other than the
withholding of shares for payment of taxes or exercise price, or in the event
any Award (or portion thereof) granted under the Plan can no longer under any
circumstances be exercised or paid, the number of shares no longer subject to
such Award shall thereupon be released from such Award and shall thereafter be
available for the grant of additional Awards under the Plan in the same amount
as such shares were counted against the limit set forth in the first paragraph
of this Section 1.3. If any Performance Award granted under this Plan may only
be settled in cash, such Award shall not be counted against the maximum number
of shares that may be covered by Awards granted under the Plan as set forth in
the first paragraph of this Section 1.3. Shares of Common Stock that cease to be
subject to an Award because of the exercise of the Award, or the vesting of a
Restricted Stock Award or similar Award, shall no longer be subject to any
further grant under the Plan. Notwithstanding anything to the contrary, (i)
shares of Common Stock that are tendered, whether by physical delivery or by
attestation, to the Company by a Participant or withheld from any Award by the
Company as full or partial payment of the exercise price or purchase price of
any Award shall not be added back to the maximum share limitations described
above or thereafter be made available under the Plan for the grant of additional
Awards; (ii) shares that are withheld from any Award by the Company in payment
of any applicable tax withholding obligation in connection with the exercise,
vesting or earning of any Award shall not be added back to the maximum share
limitations described above or thereafter made available under the Plan for the
grant of additional awards; and (iii) with respect to Stock Appreciation Rights,
when a Stock Appreciation Right is exercised, the shares of Common Stock subject
to such Stock Appreciation Right shall be counted against the shares available
for issuance under the Plan as one share of Common Stock for every share subject
thereto, regardless of the number of shares of Common Stock used to settle the
Stock Appreciation Right upon exercise. Shares issued pursuant to the Plan (i)
may be treasury shares, authorized but unissued shares or, if applicable, shares
acquired in the open market and (ii) shall be fully paid and nonassessable. No
fractional shares shall be issued under the Plan; payment for any fractional
shares shall be made in cash.


Notwithstanding anything in the Plan to the contrary, the Committee may grant or
amend Full Value Awards covering up to ten percent (10%) of the shares of Common
Stock available for issuance pursuant to this Section 1.3, and awards of Stock
Options and Stock Appreciation Rights covering up to fifteen percent (15%) of
the shares of Common Stock available for issuance pursuant to this Section 1.3,
without regard to the minimum vesting requirements of Article IV and Sections
2.5, 5.3 and  6.2(b) of the Plan.


1.4    Administration of the Plan.


(a)    The Plan shall be administered by the Committee. Subject to the
provisions of the Plan, the Committee shall (i) select the Employees,
Consultants and Non-Employee Directors to whom Awards may be granted hereunder,
(ii) determine the type or types of Awards to be made, (iii) determine the size
or number of shares to be subject to an Award, (iv) determine the terms and
conditions of any Award, consistent with the terms of the Plan, which terms may
include the time or times when Awards may be exercised (which may be based on
performance criteria), any provision regarding the acceleration of vesting or
waiver of forfeiture restrictions, and any other condition or limitation
regarding an Award, based on such factors as the Committee, in its sole
discretion, will determine, (v) determine, as to all or part of any Award as to
any





--------------------------------------------------------------------------------





Participant, at the time the Award is granted or thereafter, whether, to the
extent, and under what circumstances an Award may be vested, canceled, forfeited
or surrendered (including the acceleration of the exercisability or vesting of,
or a waiver of the terms and conditions applicable to, any Award), in connection
with the Participant’s death, Disability, Retirement, a Change in Control, a
termination of the Participant’s Employment or termination of the Participant’s
service following a Change in Control, or such other circumstances as may be
determined by the Committee, for any reason at any time; (vi) modify or amend
each Award, including the discretionary acceleration of exercisability or
vesting, the waiver of forfeiture restrictions or other terms and conditions
applicable to an Award, and the authority to extend the post-termination
exercisability period of Awards under the conditions set forth in the Plan,
provided that any such extension may not exceed the expiration date set forth in
the Award, (vii) interpret the Plan and all Awards under the Plan, (viii) make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan, (ix) make all other determinations necessary or advisable for the
administration of the Plan and (x) correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award under the Plan in the
manner and to the extent that the Committee deems desirable to effectuate the
Plan. Any action taken or determination made by the Committee pursuant to this
and the other paragraphs of the Plan shall be final, binding and conclusive on
all affected persons, including the Company; any Affiliate; any grantee, holder
or beneficiary of an Award; any stockholder; and any Employee, Consultant or
Non-Employee Director. No member of the Board or of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted hereunder and the members of the Board and the
Committee shall be entitled to indemnification and reimbursement by the Company
and its Affiliates in respect of any claim, loss, damage or expense (including
legal fees) arising therefrom to the full extent permitted by law.


(b)    Subject to the following provisions, the Committee may from time to time
delegate, to the extent permitted by law, some or all of its authority and
powers under the Plan, including the authority to grant Awards under the Plan,
to a committee consisting of one or more members of the Board; provided,
however, that the Committee may not delegate its authority (i) to make Awards to
any Participant (A) who is, or is expected to be, a Covered Employee, or (B) who
is, or is expected to become, subject to Section 16 of the Exchange Act, (ii) to
interpret the Plan or any Award, or (iii) to amend any Award or to accelerate
the vesting or lapse of any restrictions on any Award. Any delegation hereunder
shall be subject to such other restrictions and limitations that the Committee
specifies at the time of such delegation or thereafter. Nothing in the Plan
shall be construed as obligating the Committee to delegate authority as herein
provided and the Committee may at any time rescind the authority delegated
hereunder. Any action undertaken by such Board committee in accordance with the
Committee’s delegation of authority shall have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan shall, to
the extent consistent with the terms and limitations of such delegation, be
deemed to include the Board committee to whom such authority has been delegated.


1.5    Granting of Awards to Participants. The Committee shall have the
authority to grant, prior to the expiration date of the Plan, Awards to such
Employees, Consultants and Non-Employee Directors as may be selected by it
subject to the terms and conditions hereinafter set forth in the Plan. In
selecting the persons to receive Awards, including the type and size of the
Award, the Committee may consider the contribution the recipient has made and/or
may make to the growth of the Company or its Affiliates and any other factors
that it may deem relevant. No member of the Committee shall vote or act upon any
matter relating solely to himself. Grants of Awards to members of the Committee
must be ratified by the Board. In no event shall any Employee, Consultant or
Non-Employee Director, nor his or its legal representatives, heirs, legatees,
distributees or successors have any right to participate in the Plan except to
such extent, if any, as permitted under the Plan and as the Committee may
determine.





--------------------------------------------------------------------------------







1.6    Leave of Absence. If an Employee is on military, sick leave or other bona
fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave provided it
does not exceed 90 days (or such longer period as may be determined by the
Committee in its sole discretion), or, if longer, so long as the person’s right
to reemployment is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days (or such longer period as may be determined by the
Committee in its sole discretion), the employment relationship shall be deemed
to have terminated on the 91st day (or the first day immediately following any
period of leave in excess of 90 days as approved by the Committee) of such
leave, unless the person’s right to reemployment is guaranteed by statute or
contract.


1.7    Term of Plan. If not sooner terminated under the provisions of Section
1.9, the Plan shall terminate upon, and no further Awards shall be made, after
February 16, 2021; provided, however, that the termination of the Plan on such
date will not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan.


1.8    Amendment and Discontinuance of the Plan. The Board may amend, suspend or
terminate the Plan at any time without prior notice to or consent of any person;
provided, however, subject to Section 8.11, no amendment, suspension or
termination of the Plan may without the consent of the holder of an Award
terminate such Award or adversely affect such person’s rights with respect to
such Award in any material respect; and provided further, however, that no
amendment of the Plan shall be effective prior to its approval by the
stockholders of the Company to the extent that (i) it would contravene the
requirements of Section 2.4 or Section 5.2 of the Plan or (ii) such approval is
required by (A) applicable legal requirements, (B) the requirements of any
securities exchange on which the Company’s stock may be listed or (C) the
requirements of the Nasdaq Stock Market, Inc. on which the Company’s stock may
be listed. Notwithstanding the foregoing, the Board may amend the Plan in such
manner as it deems necessary in order to permit Awards to meet the requirements
of the Code or other applicable laws, or to prevent adverse tax consequences to
the Participants.


ARTICLE II
NONQUALIFIED OPTIONS


2.1    Eligibility. The Committee may grant Nonqualified Options to purchase the
Common Stock to any Employee, Consultant and Non-Employee Director according to
the terms set forth below. Each Nonqualified Option granted under the Plan shall
be evidenced by a written agreement between the Company and the individual to
whom Nonqualified Options were granted in such form as the Committee shall
provide.


2.2    Exercise Price. The exercise price to be paid for each share of Common
Stock deliverable upon exercise of each Nonqualified Option granted under this
Article II shall not be less than one hundred percent (100%) of the FMV Per
Share as of the date of grant of such Nonqualified Option. The exercise price
for each Nonqualified Option granted under Article II shall be subject to
adjustment as provided in Section 2.3(d) of the Plan.


2.3    Terms and Conditions of Nonqualified Options. Nonqualified Options shall
be in such form as the Committee may from time to time approve, shall be subject
to the following terms and conditions and may contain such additional terms and
conditions, not inconsistent with this Article II, as the Committee shall deem
desirable:







--------------------------------------------------------------------------------





(a)    Option Period and Conditions and Limitations on Exercise. No Nonqualified
Option shall be exercisable later than the Option Expiration Date. To the extent
not prohibited by other provisions of the Plan, each Nonqualified Option shall
be exercisable at such time or times as the Committee in its discretion may
determine.


(b)    Manner of Exercise. In order to exercise a Nonqualified Option, the
person or persons entitled to exercise it shall deliver to the Company payment
in full for (i) the shares being purchased and (ii) unless other arrangements
have been made with the Committee, any required withholding taxes. The payment
of the exercise price for each Nonqualified Option shall either be (i) in cash
or by check payable and acceptable to the Company, (ii) with the consent of the
Committee, by tendering to the Company shares of Common Stock owned by the
person for more than six months having an aggregate Fair Market Value as of the
date of exercise that is not greater than the full exercise price for the shares
with respect to which the Nonqualified Option is being exercised and by paying
any remaining amount of the exercise price as provided in (i) above, or (iii)
with the consent of the Committee and compliance with such instructions as the
Committee may specify, by delivering to the Company and to a broker a properly
executed exercise notice and irrevocable instructions to such broker to deliver
to the Company cash or a check payable and acceptable to the Company to pay the
exercise price and any applicable withholding taxes. Upon receipt of the cash or
check from the broker, the Company will deliver to the broker the shares for
which the Nonqualified Option is exercised. In the event that the person elects
to make payment as allowed under clause (ii) above, the Committee may, upon
confirming that the Optionee owns the number of additional shares being
tendered, authorize the issuance of a new certificate for the number of shares
being acquired pursuant to the exercise of the Nonqualified Option less the
number of shares being tendered upon the exercise and return to the person (or
not require surrender of) the certificate for the shares being tendered upon the
exercise. The date of sale of the shares by the broker pursuant to a cashless
exercise under (iii) above shall be the date of exercise of the Nonqualified
Option. If the Committee so requires, such person or persons shall also deliver
a written representation that all shares being purchased are being acquired for
investment and not with a view to, or for resale in connection with, any
distribution of such shares.


(c)    Nonqualified Options not Transferable. Except as provided below, no
Nonqualified Option granted hereunder shall be transferable other than by (i)
will or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order and, during the lifetime of the Participant to whom any such
Nonqualified Option is granted, it shall be exercisable only by the Participant
(or his guardian). Any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of, or to subject to execution, attachment or similar process,
any Nonqualified Option granted hereunder, or any right thereunder, contrary to
the provisions hereof, shall be void and ineffective, shall give no right to the
purported transferee, and shall, at the sole discretion of the Committee, result
in forfeiture of the Nonqualified Option with respect to the shares involved in
such attempt. With respect to a specific Nonqualified Option, in accordance with
rules and procedures established by the Committee from time to time, the
Participant (or his guardian) may transfer, for estate planning purposes, all or
part of such Nonqualified Option to one or more immediate family members or
related family trusts or partnerships or similar entities as determined by the
Committee. Any Nonqualified Option that is transferred in accordance with the
provisions of this Section may only be exercised by the person or persons who
acquire a proprietary interest in the Nonqualified Options pursuant to the
transfer.


    (d)    Adjustment of Nonqualified Options. In the event that at any time
after the Effective Date the outstanding shares of Common Stock are changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of merger, consolidation, recapitalization, reclassification,





--------------------------------------------------------------------------------





stock split, stock dividend, combination of shares or the like, proportionate
adjustments shall be made as provided in Section 1.3.


(e)    Listing and Registration of Shares. Each Nonqualified Option shall be
subject to the requirement that if at any time the Committee determines, in its
discretion, that the listing, registration, or qualification of the shares
subject to such Nonqualified Option under any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
issue or purchase of shares thereunder, such Nonqualified Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained and the same shall have
been free of any conditions not acceptable to the Committee.


2.4    Option Repricing. With stockholder approval, the Committee may grant to
holders of outstanding Nonqualified Options, in exchange for the surrender and
cancellation of such Nonqualified Options, new Nonqualified Options having
exercise prices lower (or higher with any required consent) than the exercise
price provided in the Nonqualified Options so surrendered and cancelled and
containing such other terms and conditions as the Committee may deem
appropriate. Except as contemplated by Section 2.3(d), no Nonqualified Option
may be amended to reduce the exercise price of the shares subject to such
Nonqualified Option without prior stockholder approval.


2.5    Vesting. See Section 8.10 of the Plan for provisions on vesting in
connection with termination of a Participant’s Employment or termination of a
Participant’s service. Also, see Section 8.11 of the Plan relating to vesting in
connection with a Change in Control or a termination of Employment or
termination of service following a Change in Control. Subject to the final
paragraph of Section 1.3 of the Plan, no condition on vesting of a Nonqualified
Option that is based upon continued employment or the passage of time shall
provide for vesting in full of the Nonqualified Option more quickly than in pro
rata installments over three years from the date of grant of the Award.


ARTICLE III
INCENTIVE OPTIONS


The terms specified in this Article III shall be applicable to all Incentive
Options. Except as modified by the provisions of this Article III, all the
provisions of Article II shall be applicable to Incentive Options, including the
vesting provisions of Section 2.5. Options which are specifically designated as
Nonqualified Options shall not be subject to the terms of this Article III.


3.1    Eligibility. Incentive Options may only be granted to Employees of the
Company or its parent or subsidiary as defined in Sections 424(e) or (f) of the
Code, as applicable, while each such entity is a “corporation” described in
Section 7701(a)(3) of the Code and Treas. Reg. Section 1.421-1(i)(1).


3.2    Exercise Price. Subject to Section 3.4, the exercise price per share
shall not be less than one hundred percent (100%) of the FMV Per Share as of the
option date of grant.


3.3    Dollar Limitation. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of shares of Common Stock for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Company or any Affiliate which is a parent or subsidiary as defined in Code
Sections 424(e) or (f), as applicable) may for the first time become exercisable
as Incentive Options during any one (1) calendar year shall not exceed the sum
of One Hundred Thousand Dollars ($100,000).





--------------------------------------------------------------------------------





To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options are granted.


3.4    10% Stockholder. If any Employee to whom an Incentive Option is granted
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any “parent corporation” of the
Company (as defined in Section 424(e) of the Code) or any “subsidiary
corporation” of the Company (as defined in Section 424(f) of the Code), then the
exercise price per share shall not be less than one hundred ten percent (110%)
of the FMV Per Share as of the date of grant and the option term shall not
exceed five (5) years measured from the date of grant. For purposes of the
immediately preceding sentence, the attribution rules under Section 424(d) of
the Code shall apply for purposes of determining an Employee’s ownership.


3.5    Incentive Options Not Transferable. No Incentive Option granted hereunder
(i) shall be transferable other than by will or by the laws of descent and
distribution and (ii) except as permitted in regulations or other guidance
issued under Section 422 of the Code, shall be exercisable during the Optionee’s
lifetime by any person other than the Optionee (or his guardian).


3.6    Compliance With Code Section 422. All Options that are intended to be
incentive stock options described in Code Section 422 shall be designated as
such in the Option grant and in all respects shall be issued in compliance with
Code Section 422.


3.7    Limitations on Exercise. Except as provided in Section 8.10(d), no
Incentive Option shall be exercisable after the earlier of (i) three (3) months
after the Optionee ceases to be an Employee for any reason other than death or
Disability, or more than one (1) year after the Optionee ceases to be an
Employee due to death or Disability, and (ii) the Option Expiration Date.


ARTICLE IV
BONUS STOCK


The Committee may, from time to time and subject to the provisions of the Plan
including the limitation set forth in Section 1.3 of the Plan, grant shares of
Bonus Stock to Employees, Consultants and Non-Employee Directors. Such grants of
Bonus Stock shall be in consideration of performance of services by the
Participant without additional consideration except as may be required by the
Committee or pursuant to Article IX. Notwithstanding the foregoing, subject to
the final paragraph of Section 1.3 of the Plan, no condition on vesting of a
Bonus Stock Award that is based upon achievement of specified performance goals
shall be based on performance over a period of less than one year and no
condition on vesting of a Bonus Stock Award that is based upon continued
employment or the passage of time shall provide for vesting in full of the Bonus
Stock Award more quickly than in pro rata installments over three years from the
date of grant of the Bonus Stock Award.


ARTICLE V
STOCK APPRECIATION RIGHTS


5.1    Eligibility. The Committee is authorized to grant Stock Appreciation
Rights to Employees, Consultants and Non-Employee Directors on the following
terms and conditions.







--------------------------------------------------------------------------------





(a)    Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted, upon exercise thereof, a right to receive
shares of Common Stock, the value of which is equal to the excess of (A) the FMV
Per Share on the date of exercise over (B) the deemed exercise price which shall
be one hundred percent (100%) of the FMV Per Share as of the date of grant (the
Spread) with respect to a specified number of shares of Common Stock.
Notwithstanding the foregoing, the Committee may provide, in its sole
discretion, that the Spread covered by a Stock Appreciation Right may not exceed
a specified amount. The deemed exercise price for each Stock Appreciation Right
granted under Article V shall be subject to adjustment as provided in Section
1.3 in the event that at any time after the Effective Date the outstanding
shares of Common Stock are changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend,
or a combination of shares or the like.


(b)    Terms. The Committee shall determine at the date of grant the time or
times at which and the circumstances under which a Stock Appreciation Right may
be exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, and any other
terms and conditions of any Stock Appreciation Right; provided, however, a Stock
Appreciation Right shall not be granted in tandem or in combination with any
other Award if that would (i) cause application of Section 409A of the Code to
the Award or (ii) result in adverse tax consequences under Section 409A of the
Code should that code section apply to the Award.


5.2    Repricing. With stockholder approval, the Committee may grant to holders
of outstanding Stock Appreciation Rights, in exchange for the surrender and
cancellation of such Stock Appreciation Rights, new Stock Appreciation Rights
having deemed exercise prices lower (or higher with any required consent) than
the deemed exercise price provided in the Stock Appreciation Rights so
surrendered and cancelled and containing such other terms and conditions as the
Committee may deem appropriate. Except as contemplated by Section 1.3, no Stock
Appreciation Right may be amended to reduce the deemed exercise price of the
shares subject to such Stock Appreciation Right without prior stockholder
approval.


5.3    Vesting. Subject to the final paragraph of Section 1.3 of the Plan, no
condition on vesting of a Stock Appreciation Right that is based upon continued
employment or the passage of time shall provide for vesting in full of the Stock
Appreciation Right more quickly than in pro rata installments over three years
from the date of grant of the Award.


ARTICLE VI
RESTRICTED STOCK


6.1    Eligibility. All Employees, Consultants and Non-Employee Directors shall
be eligible for grants of Restricted Stock.


6.2    Restrictions, Restricted Period and Vesting.


(a)    The Restricted Stock shall be subject to such forfeiture restrictions
(including, without limitation, limitations that qualify as a “substantial risk
of forfeiture” within the meaning given to that term under Section 83 of the
Code) and restrictions on transfer by the Participant and repurchase by the
Company as the Committee, in its sole discretion, shall determine, including,
without limitation, restrictions based on the achievement of specific
performance goals (which may be based on one or more of the criteria set forth
in Section 7.2(b)) and time-based restrictions or holding requirements or sale
restrictions placed on the shares of Common Stock by the Company upon vesting of
such Restricted Stock. Prior to the lapse of such





--------------------------------------------------------------------------------





restrictions the Participant shall not be permitted to transfer such shares. The
Company shall have the right to repurchase or recover such shares for the amount
of any cash paid therefor if (i) the Participant’s Employment with or service to
the Company shall terminate prior to the lapse of such restrictions or (ii) the
Restricted Stock is forfeited by the Participant pursuant to the terms of the
Award.


(b)    Vesting. See Section 8.10 of the Plan for provisions on vesting in
connection with termination of a Participant’s Employment or service. Also, see
Section 8.11 of the Plan relating to vesting in connection with a Change in
Control or termination of a Participant’s Employment or termination of a
Participant’s service following a Change in Control. Subject to the final
paragraph of Section 1.3 of the Plan, no condition on vesting of a Restricted
Stock Award that is based upon achievement of specified performance goals shall
be based on performance over a period of less than one year and no condition on
vesting of a Restricted Stock Award that is based upon continued employment or
the passage of time shall provide for vesting in full of the Restricted Stock
Award more quickly than in pro rata installments over three years from the date
of grant of the Restricted Stock Award.


(c)    Immediate Transfer Without Immediate Delivery of Restricted Stock. Each
certificate representing Restricted Stock awarded under the Plan shall be
registered in the name of the Participant and, during the Restricted Period
shall be left on deposit with the Company, or in trust or escrow pursuant to an
agreement satisfactory to the Committee, along with a stock power endorsed in
blank until such time as the restrictions on transfer have lapsed. The grantee
of Restricted Stock shall have all the rights of a stockholder with respect to
such shares including the right to vote and the right to receive dividends or
other distributions paid or made with respect to such shares; provided, however,
the Committee may in the Award restrict the Participant’s right to dividends
until the restrictions on the Restricted Stock lapse. Any certificate or
certificates representing shares of Restricted Stock shall bear a legend similar
to the following:


The shares represented by this certificate have been issued pursuant to the
terms of the TETRA Technologies, Inc. Amended and Restated 2011 Long Term
Incentive Compensation Plan and may not be sold, pledged, transferred, assigned
or otherwise encumbered in any manner except as is set forth in the terms of the
Award dated , 20__.


6.3    Forfeiture of Restricted Stock. If, for any reason, the restrictions
imposed by the Committee upon Restricted Stock are not satisfied at the end of
the Restricted Period, any Restricted Stock remaining subject to such
restrictions shall thereupon be forfeited by the Participant and reacquired by
the Company.


6.4    Delivery of Shares of Common Stock. Pursuant to Section 8.5 of the Plan
and subject to withholding requirements of Article IX of the Plan, at the
expiration of the Restricted Period, a stock certificate evidencing the
Restricted Stock (to the nearest full share) with respect to which the
Restricted Period has expired shall be delivered without charge to the
Participant, or his personal representative, free of all restrictions under the
Plan.


ARTICLE VII
PERFORMANCE AWARDS


7.1    Performance Awards. The Committee may grant Performance Awards based on
performance goals as set forth in Section 7.2 measured over a performance period
established pursuant to Section 7.2(c) of the Plan. The Committee may use any
such business criteria and other measures of performance as set forth in
Section 7.2 as it may deem appropriate in establishing any performance





--------------------------------------------------------------------------------





conditions. A Performance Award granted under the Plan (i) may be denominated or
payable in cash, shares of Common Stock (including, without limitation,
Restricted Stock), other Awards or other property, and (ii) shall confer on the
holder thereof the right to receive payments, in whole or in part, upon the
achievement of one or more performance goals during such performance periods as
the Committee may establish within the provisions of this Article VII.


7.2    Performance Goals. The grant and/or settlement of a Performance Award
shall be contingent upon terms set forth in this Section 7.2.


(a)    General. The performance goals for Performance Awards shall consist of
one or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to a Covered Employee, performance goals shall be designed to
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder (including Treasury Regulations sec. 1.162-27
and successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee are such that the achievement of
performance goals is “substantially uncertain” at the time of grant. The
Committee may determine that such Performance Awards shall be granted and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to the grant and/or settlement
of such Performance Awards. Performance goals may differ among Performance
Awards granted to any one Participant or for Performance Awards granted to
different Participants.


(b)    Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, divisions
or business or geographical units of the Company, shall be used by the Committee
in establishing performance goals for Performance Awards granted to a
Participant: (A) earnings per share; (B) increase in price per share; (C)
increase in revenues; (D) increase in cash flow; (E) return on assets; (F)
return on investments; (G) return on equity; (H) return on net capital employed;
(I) economic value added; (J) gross margin; (K) net income; (L) earnings before
interest, taxes, depreciation, depletion and amortization; (M) earnings before
interest and taxes; (N) profit before taxes; (O) operating income; (P) total
stockholder return; (Q) debt reduction; (R) health/safety/environmental
performance; and (S) any of the above goals determined on the absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index, the Oil Service Index (OSX) or components thereof or a
group of comparable companies.


(c)    Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of Performance Awards shall be
measured over a performance period of not less than one year and not more than
five years, as specified by the Committee, subject to the provisions of Section
8.10(d) with respect to death, Disability and Retirement and Section 8.11 with
respect to a Change in Control and a termination of Employment or termination of
service following a Change in Control. Performance goals in the case of any
Award granted to a Participant shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.


(d)    Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period. Except as may otherwise be required





--------------------------------------------------------------------------------





under Section 409A of the Code, payment described in the immediately preceding
sentence shall be made by the later of (i) the date that is 2 1/2 months after
the end of the Participant’s first taxable year in which the Performance Award
is earned and payable under the Plan and (ii) the date that is 2 1/2 months
after the end of the Company’s first taxable year in which the Performance Award
is earned and payable under the Plan, and such payment shall not be subject to
any election by the Participant to defer the payment to a later period. Subject
to the limitation set forth in Section 1.3, with respect to any Performance
Award payable in shares of Common Stock, the number of shares of Common Stock
deliverable shall be determined by dividing the amount payable under a
Performance Award by the FMV Per Share of Common Stock on the determination date
and a stock certificate evidencing the resulting shares of Common Stock (to the
nearest full share) shall be delivered to the Participant, or his personal
representative, and the value of any fractional shares will be paid in cash. If
at the time payment is due with respect to any Performance Award payable in
shares of Common Stock there is not a sufficient number of shares of Common
Stock available under the Plan to pay such Performance Award fully in shares of
Common Stock, the Performance Award shall first be paid in shares of Common
Stock if any, as provided above with the remaining portion of such Performance
Award payable in cash. The Committee may not exercise discretion to increase any
such amount payable in respect of a Performance Award which is intended to
comply with Section 162(m) of the Code. The Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited by the
Participant in the event of termination of a Participant’s Employment or of a
Participant’s service prior to the end of a performance period or settlement of
Performance Awards.


(e)    Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the
achievement of performance goals relating to Performance Awards shall be made in
a written agreement or other document covering the Performance Award. The
Committee may not delegate any responsibility relating to such Performance
Awards.


(f)    Status of Performance Awards Under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations § 1.162-27 and successor regulations thereto) shall constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder. Accordingly, the terms of this Section 7.2
shall be interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean any person designated by the
Committee, at the time of grant of a Performance Award, as likely to be a
Covered Employee with respect to that fiscal year. If any provision of the Plan
as in effect on the date of adoption or any agreements relating to Performance
Awards that are intended to comply with Section 162(m) of the Code does not
comply or is inconsistent with the requirements of Section 162(m) of the Code or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements. Notwithstanding any
provision of this Plan to the contrary, the Committee may not increase the
amount payable to a Covered Employee in respect of a Performance Award, or to
otherwise amend or affect an Option, Stock Appreciation Right or Performance
Award, that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code to otherwise fail to qualify as “performance-based
compensation” under Section 162(m) of the Code.







--------------------------------------------------------------------------------





ARTICLE VIII
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS


8.1    General. Awards shall be evidenced by a written agreement or other
document and may be granted on the terms and conditions set forth herein. In
addition, the Committee may impose on any Award or the exercise thereof, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards by the Participant in the event of termination of a Participant’s
Employment or termination of a Participant’s service and terms permitting a
Participant to make elections relating to his or her Award; provided, that any
such election would not (i) cause the application of Section 409A of the Code to
the Award or (ii) create adverse tax consequences under Section 409A of the Code
should Section 409A apply to the Award. The terms, conditions and/or
restrictions contained in an Award may differ from the terms, conditions and
restrictions contained in any other Award. The Committee may amend an Award;
provided, however, subject to Section 8.11, no amendment of an Award may,
without the consent of the holder of the Award, adversely affect such person’s
rights with respect to such Award in any material respect. The Committee shall
retain full power and discretion to accelerate or waive, at any time, any term
or condition of an Award; provided, however, that, subject to Section 8.11, the
Committee shall not have any discretion to accelerate or waive any term or
condition of an Award if (x) such discretion would cause the Award to have
adverse tax consequences to the Participant under Section 409A of the Code or
(y) if the Award is intended to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code and such discretion would cause the Award
not to so qualify. Except in cases in which the Committee is authorized to
require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of the Delaware
Corporation Law, no consideration other than services may be required for the
grant of any Award.


8.2    Stand-Alone, Additional and Substitute Awards.


(a)    Awards Granted by the Company and Affiliates. Subject to the limitations
on repricing set forth below and in Sections 2.4 and 5.2 of the Plan, Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company or any Affiliate,
or any other right of a Participant to receive payment from the Company or any
Affiliate; provided, however, no Award shall be issued in tandem with another
Award under the Plan or in tandem or in connection with any award granted under
another plan of the Company or any Affiliate, or any other right of a
Participant to receive payment from the Company or any Affiliate if such an
issuance would result in adverse tax consequences under Section 409A of the
Code. Such additional, substitute or exchange Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award for cancellation in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Affiliate. Any such action contemplated under
this Section 8.2(a) shall be effective only to the extent that such action will
not cause (i) the holder of the Award to lose the protection of Section 16(b) of
the Exchange Act and rules and regulations promulgated thereunder, (ii) any
Award that is designed to qualify payments thereunder as performance-based
compensation as defined in Section 162(m) of the Code to fail to qualify as such
performance-based compensation, or (iii) any Award that is subject to Section
409A of the Code to result in adverse consequences under Section 409A of the
Code. In addition, except in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or to cancel outstanding





--------------------------------------------------------------------------------





Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights without
prior stockholder approval.


(b)    Substitute Awards for Awards Granted by Other Entities. The Committee
shall have the authority to grant substitute Awards under the Plan in assumption
of, or in substitution or exchange for, any options or awards previously granted
by another entity that are transferred to the Company or an Affiliate as a
result of the acquisition of, or merger, consolidation or other corporate
transaction with, such other entity by the Company or an Affiliate. The number
of shares of Common Stock covered by any such substitute Awards shall not
reduce, or otherwise be counted against, the aggregate number of shares of
Common Stock available for grant under the Plan. Except as otherwise provided by
applicable law and notwithstanding anything in the Plan to the contrary, the
terms, provisions and benefits of the substitute Awards so granted, including,
without limitation, the exercise price of any such substitute Award, may vary
from those set forth in or required by the Plan to the extent the Committee at
the time of grant may deem appropriate to conform, in whole or in part, to the
terms, provisions and benefits of the options or awards being assumed or
replaced. In addition, the date of grant of any substitute Award shall relate
back to the initial option or award being assumed or replaced, and service with
the acquired entity shall constitute service with the Company or its Affiliate.


8.3    Term of Awards. The term or Restricted Period of each Award that is an
Option, Stock Appreciation Right or Restricted Stock shall be for such period as
may be determined by the Committee; provided that in no event shall the term of
any such Award exceed a period of ten (10) years (or such shorter terms as may
be required in respect of an Incentive Stock Option under Section 422 of the
Code).


8.4    Form and Timing of Payment Under Awards; Deferrals.


(a)    General Provisions. Subject to the terms of the Plan and any applicable
Award agreement, payments to be made by the Company or a subsidiary upon the
exercise of an Option or other Award or settlement of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other Awards or other property or any
combination thereof, and may be made as a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may, subject
to any limitations set forth in the Plan and/or Award agreement, be accelerated,
in the discretion of the Committee or upon occurrence of one or more specified
events; provided, however, that such discretion may not be exercised by the
Committee if the exercise of such discretion would result in adverse tax
consequences to the Participant under Section 409A of the Code. Installment or
deferred payments may be required or permitted by the Committee (subject to
Section 1.8 of the Plan, including the consent provisions thereof in the case of
any deferral of an outstanding Award not provided for in the original Award
agreement); provided, however, that no deferral shall be required or permitted
by the Committee if such deferral would result in adverse tax consequences to
the Participant under Section 409A of the Code. Any deferral shall only be
allowed as is provided in a separate deferred compensation plan adopted by the
Company. The Plan shall not constitute an “employee benefit plan” for purposes
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.


(b)    Section 409A Limits on Certain Payments. Notwithstanding any other
provision of the Plan or an Award to the contrary, if a Participant is a “key
employee,” as defined in Section 416(i) of the Code (without regard to paragraph
5 thereof), except to the extent permitted under Section 409A of the Code, no
benefit or payment that is subject to Section 409A of the Code (after taking
into account all applicable exceptions to Section 409A of the Code, including
but not limited to the exceptions for short-term deferrals





--------------------------------------------------------------------------------





and for “separation pay only upon an involuntary separation from service”) shall
be made under this Plan or the affected Award granted thereunder on account of
the Participant’s “separation from service,” as defined in Section 409A of the
Code, with the Company and its Affiliates until the later of the date prescribed
for payment in this Plan or the affected Award granted thereunder and the first
(1st) day of the seventh (7th) calendar month that begins after the date of the
Participant’s separation from service (or, if earlier, the date of death of the
Participant). Unless otherwise provided in the Award, any amount that is
otherwise payable within the delay period described in the immediately preceding
sentence will be aggregated and paid in a lump sum without interest.
Notwithstanding any other provision of the Plan or an Award to the contrary, no
benefit or payment that is subject to Section 409A of the Code (after taking
into account all applicable exceptions to Section 409A of the Code, including
but not limited to the exceptions for short-term deferrals and for “separation
pay only upon an involuntary separation from service”) shall be made under this
Plan or the affected Award on account of a termination of the Participant’s
Employment or service relationship with the Company and its Affiliates unless
that termination also constitutes a “separation from service” as defined in
Section 409A of the Code.


8.5    Vested and Unvested Awards. After the satisfaction of all of the terms
and conditions set by the Committee with respect to an Award of (i) Restricted
Stock, a certificate (or such other evidence of ownership), without the legend
set forth in Section 6.2(c), for the number of shares that are no longer subject
to such restrictions, terms and conditions shall be delivered to the Employee,
and (ii) Stock Appreciation Rights or Performance Awards to be paid in shares of
Common Stock, a certificate (or such other evidence of ownership) for the number
of shares equal in value to the number of Stock Appreciation Rights or amount of
Performance Awards payable under those Awards shall be delivered to the person.
The number of shares of Common Stock which shall be issuable upon exercise of a
Stock Appreciation Right or earning of a Performance Award to be paid in shares
of Common Stock shall be determined by dividing (1) by (2) where (1) is the
number of shares of Common Stock as to which the Stock Appreciation Right is
exercised multiplied by the Spread or the amount of Performance Award that is
earned and payable, as applicable, and (2) is the FMV Per Share of Common Stock
on the date of exercise of the Stock Appreciation Right or the date the
Performance Award is determined to be earned and payable, as applicable. Upon a
termination, resignation or removal of a Participant under circumstances that do
not result in such Participant to become fully vested, any remaining unvested
Options, shares of Restricted Stock, Stock Appreciation Rights or Performance
Awards, as the case may be, shall, unless otherwise provided in this Plan,
either be forfeited back to the Company or, if appropriate under the terms of
the Award, shall continue to be subject to the restrictions, terms and
conditions set by the Committee with respect to such Award.


8.6    Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under Section 16(b) of the Exchange Act.


8.7    Transferability.


(a)    Non-Transferable Awards and Options. Except as otherwise specifically
provided in the Plan, no Award and no right under the Plan, contingent or
otherwise, other than Bonus Stock or Restricted Stock as to which restrictions
have lapsed, will be (i) assignable, saleable, or otherwise transferable by a
Participant





--------------------------------------------------------------------------------





except by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order, or (ii) subject to any encumbrance, pledge
or charge of any nature. No transfer by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Committee shall
have been furnished with a copy of the deceased Participant’s will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer. Any attempted transfer in violation of this Section 8.7(a) shall be
void and ineffective for all purposes.


(b)    Ability to Exercise Rights. Except as otherwise specifically provided
under the Plan, only the Participant or his guardian (if the Participant becomes
Disabled), or in the event of his death, his legal representative or
beneficiary, may exercise Options, receive cash payments and deliveries of
shares, or otherwise exercise rights under the Plan. The executor or
administrator of the Participant’s estate, or the person or persons to whom the
Participant’s rights under any Award will pass by will or the laws of descent
and distribution, shall be deemed to be the Participant’s beneficiary or
beneficiaries of the rights of the Participant hereunder and shall be entitled
to exercise such rights as are provided hereunder.






8.8    Rights as a Stockholder.


(a)    No Stockholder Rights. Except as otherwise provided in Section 8.8(b) or
Section 6.2(c), a Participant who has received a grant of an Award or a
transferee of such Participant shall have no rights as a stockholder with
respect to any shares of Common Stock until such person becomes the holder of
record. Except as otherwise provided in Section 8.8(b) or Section 1.3, no
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities, or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued.


(b)    Holder of Restricted Stock. Unless otherwise approved by the Committee
prior to the grant of a Restricted Stock Award, a Participant who has received a
grant of Restricted Stock or a permitted transferee of such Participant shall
not have any rights of a stockholder until such time as a stock certificate has
been issued with respect to all, or a portion of, such Restricted Stock Award,
except as otherwise provided in Section 6.2(c).


8.9    Listing and Registration of Shares of Common Stock. The Company, in its
discretion, may postpone the issuance and/or delivery of shares of Common Stock
upon any exercise of an Award until completion of such stock exchange listing,
registration, or other qualification of such shares under any state and/or
federal law, rule or regulation as the Company may consider appropriate, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations.


8.10    Termination of Employment, Death, Disability and Retirement.


(a)    Termination of Employment or Service. Except as provided in Section 8.11
with respect to a termination of a Participant’s Employment or service following
a Change in Control, if Employment of an Employee or service of a Non-Employee
Director or Consultant is terminated for any reason whatsoever other than death,
Disability or Retirement, then, unless otherwise provided in the Award or as
otherwise determined by the Committee, any nonvested Award granted pursuant to
the Plan outstanding at the time of such termination and all rights thereunder
shall wholly and completely terminate and no further vesting





--------------------------------------------------------------------------------





shall occur, and the Employee, Consultant or Non-Employee Director shall be
entitled to utilize his or her exercise rights with respect to the portion of
the Award vested as of the date of termination for a period that shall end on
the earlier of (i) the expiration date set forth in the Award with respect to
the vested portion of such Award or (ii) the date that occurs three (3) months
after such termination date.


(b)    Retirement. Unless otherwise provided in the Award, upon the Retirement
of a Participant:


(i)    any nonvested portion of any outstanding Award shall immediately
terminate and no further vesting shall occur; and


(ii)    any exercise rights with respect to any vested Award shall expire on the
earlier of (A) the expiration date set forth in the Award; or (B) the expiration
of twelve (12) months after the date of Retirement.


(c)    Disability or Death. Unless otherwise provided in the Award, upon
termination of a Participant’s Employment or service from the Company or any
Affiliate which is a parent or subsidiary as a result of Disability or death of
a Participant, or with respect to a Participant who is either a retired former
Employee, Non-Employee Director or Consultant who dies during the period
described in Section 8.10(b), hereinafter the “Applicable Retirement Period,” or
a disabled former Employee, Non-Employee Director or Consultant who dies during
the period that expires on the earlier of the expiration date set forth in any
applicable outstanding Award or the first anniversary of the person’s
termination of Employment or service due to Disability, hereinafter the
“Applicable Disability Period,”


(i)    any nonvested portion of any outstanding Award that has not already
terminated shall immediately terminate and no further vesting shall occur; and


(ii)    any exercise rights with respect to any vested Award shall expire upon
the earlier of (A) the expiration date set forth in the Award or (B) the later
of (1) the first anniversary of such termination of Employment or service as a
result of Disability or death, or (2) the first anniversary of such person’s
death during the Applicable Retirement Period (except in the case of an
Incentive Option) or the Applicable Disability Period.


(d)        Acceleration of Vesting and Lapse of Restrictions. Notwithstanding
the above provisions of this Section 8.10, to the extent not already provided
for in the Award, upon the Retirement of a Participant, or upon termination of
Employment or service as a result of the Disability or death of a Participant,
the Committee, in its discretion and on an individual basis, may provide (i)
with respect to any Stock Option or Stock Appreciation Right, that all or a part
of the unvested portion of such Award shall become vested and, together with the
previously vested portion of the Award, shall be exercisable for such period and
upon such terms and conditions as may be determined by the Committee, provided
that such continuation may not exceed the expiration date set forth in the
Award; and, (ii) with respect to Restricted Stock, that all or a part of the
unvested portion of the Award shall become vested; provided, however, that
(A) if the Award is to a Covered Employee and intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
acceleration of vesting and waiver of restrictions may only occur upon a
termination due to death or Disability, (B) with respect to Awards that are
subject to Section 409(A) of the Code, the Committee shall not have the
authority to accelerate the vesting or waive any restrictions, or postpone the
timing of payment or settlement of the Award in a manner that would cause such
Award to become subject to the interest and penalty provisions under
Section 409A of the Code, and (C) no acceleration of vesting described in this
Section 8.10(d) shall be effective prior to the date of the Committee’s written
determination.





--------------------------------------------------------------------------------







(e)    Continuation. Notwithstanding any other provision of the Plan, the
Committee, in its discretion and on an individual basis, may provide with
respect to any Stock Option or Stock Appreciation Right, that the vested portion
of such Award shall remain exercisable for such period and upon such terms and
conditions as are determined by the Committee in the event that a Participant
ceases to be an Employee, Consultant or Non-Employee Director; provided,
however, that such continuation may not exceed the expiration date set forth in
the Award.


8.11    Change in Control


(a)    Change in Control. Unless otherwise provided in the Award or other
employment, severance or change in control agreement approved by the Committee
to which a Participant is a party that addresses the effect on an Award of a
Change in Control or termination of a Participant’s Employment or service
following a Change in Control, in which case such agreement shall control, in
the event of a Change in Control, the Committee (as constituted before such
Change in Control), acting in its sole discretion without the consent of any
Participant, may effect one or more of the following alternatives, which may
vary among individual Participants and which may vary among Awards:


(i)    the Committee may accelerate vesting and the time at which all Options
and Stock Appreciation Rights then outstanding may be exercised so that those
types of Awards may be exercised in full for a limited period of time on or
before a specified date fixed by the Committee, after which specified date all
unexercised Options and Stock Appreciation Rights and all rights of Participants
thereunder shall terminate, or the Committee may accelerate vesting and the time
at which Options and Stock Appreciation Rights may be exercised so that those
types of Awards may be exercised in full for their then remaining term;


(ii)    the Committee may waive all restrictions and conditions of all
Restricted Stock then outstanding with the result that all restrictions shall be
deemed satisfied, and the Restriction Period shall be deemed to have expired, as
of the date of the Change in Control or such other date as may be determined by
the Committee;


(iii)    the Committee may determine to amend Performance Awards, or substitute
new Performance Awards in consideration of cancellation of outstanding
Performance Awards, in order to ensure that such Awards shall become fully
vested, deemed earned in full and promptly paid to the Participants as of the
date of the Change in Control or such other date as may be determined by the
Committee, without regard to payment schedules and notwithstanding the
applicable performance cycle, retention cycle or other restrictions and
conditions shall not have been completed or satisfied; and


(iv)    the Committee may provide that any such Award be assumed by the
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
and substituted for similar options, restricted stock, rights or awards covering
the equity of the successor or survivor, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of equity interests and
prices.


The above provisions of this Section 8.11(a) do not require the Committee to
take any such action and any decision made by the Committee, in its sole
discretion, not to take some or all of the actions described in the preceding
provisions of this Section 8.11(a) shall be final, binding and conclusive with
respect to the Company and all other interested persons.







--------------------------------------------------------------------------------





(b)    The Committee may provide for any action described in Section 8.11(a)(i),
(ii) or (iii) to occur immediately upon the Change in Control or upon the
termination of Employment or service of the Participant, initiated by the
successor or survivor entity under such circumstances as may be specified by the
Committee, within a fixed time following the Change in Control. Any such action
taken by the Committee may vary among individual Participants and among Awards.


(c)    Right of Cash-Out. If approved by the Board prior to any Change in
Control described in clauses (ii), (iii) or (iv) of the definition of a Change
in Control, or prior to or within thirty (30) days after any Change in Control
described in clause (i) of the definition of a Change in Control shall be deemed
to have occurred, the Board shall have the right upon such Change in Control or
for a forty-five (45) day period immediately following the date that the Change
in Control is deemed to have occurred to require all, but not less than all,
Participants to transfer and deliver to the Company all Awards previously
granted to the Participants in exchange for an amount equal to the “cash value”
(defined below) of the Awards. Such right shall be exercised by written notice
to all Participants. For purposes of this Section 8.11(c), the cash value of an
Award shall equal the sum of (i) the cash value of all benefits to which the
Participant would be entitled upon settlement or exercise of any Award which is
not an Option or Restricted Stock and (ii) in the case of any Award that is an
Option or Restricted Stock, the excess of the “market value” (defined below) per
share over the option price, or the market value (defined below) per share of
Restricted Stock, multiplied by the number of shares subject to such Award. In
the case of any Option or Stock Appreciation Right with an exercise price (or
deemed exercise price in the case of a Stock Appreciation Right) that equals or
exceeds the price paid for a share of Common Stock in connection with the Change
in Control, the Committee may cancel such Option or Stock Appreciate Right
without the payment of consideration therefor. For purposes of the preceding
sentence, “market value” per share shall mean the higher of (i) the average of
the Fair Market Value Per Share of Common Stock on each of the five trading days
immediately following the date a Change in Control is deemed to have occurred or
(ii) the highest price, if any, offered in connection with the Change in
Control. The amount payable to each Participant by the Company pursuant to this
Section 8.11(c) shall be in cash or by certified check and shall be reduced by
any taxes required to be withheld.


8.12    Clawback/Recoupment Policy. Notwithstanding any provisions in the Plan
or any Award agreement to the contrary, any Award granted and/or amount payable
or paid hereunder, whether in the form of cash or otherwise, shall be subject to
potential cancellation, rescission, clawback and recoupment (i) to the extent
necessary to comply with the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and any regulations or listing
requirements promulgated thereunder, and/or (ii) as may be required in
accordance with the terms of any clawback/recoupment policy as may be adopted by
the Company to comply with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and any regulations or listing requirements
promulgated thereunder, as such policy may be amended from time to time (the
“Policy”). Any adoption of the Policy or amendment thereof shall not require the
prior consent of any Participant.


ARTICLE IX
WITHHOLDING FOR TAXES


Any issuance or delivery of Common Stock pursuant to the exercise of an Option
or in payment of any other Award under the Plan shall not be made until
appropriate arrangements satisfactory to the Company have been made for the
payment of any tax amounts (federal, state, local or other) that may be required
to be withheld or paid by the Company with respect thereto at the minimum
statutory rate. Such arrangements may, at the discretion of the Committee,
include allowing the person to tender to the Company shares of Common Stock
owned by the person for a period of at least twelve months prior to the date of





--------------------------------------------------------------------------------





exercise, vesting, lapse of restriction or payment of the Award, or to request
the Company to withhold shares of Common Stock otherwise issuable or deliverable
to the Participant pursuant to the Award, in each case which have an aggregate
FMV Per Share as of the date of such withholding that is not greater than the
sum of all tax amounts to be withheld with respect thereto at the minimum
statutory rate, together with payment of any remaining portion of such tax
amounts in cash or by check payable and acceptable to the Company.


ARTICLE X
MISCELLANEOUS


10.1    No Rights to Awards or Uniformity Among Awards. No Participant or other
person shall have any claim to be granted any Award, there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards
and the terms and conditions of Awards need not be the same with respect to each
recipient.


10.2    Conflicts with Plan. In the event of any inconsistency or conflict
between the terms of the Plan and an Award, the terms of the Plan shall govern.


10.3    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award.


10.4    Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.


10.5    Gender, Tense and Headings. Whenever the context requires such, words of
the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. Section headings as used
herein are inserted solely for convenience and reference and constitute no part
of the Plan.


10.6    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Participant or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.


10.7    Stockholder Agreements. The Committee may condition the grant, exercise
or payment of any Award upon such person entering into a stockholders’ or
repurchase agreement in such form as approved from time to time by the Board.


10.8    Funding. Except as provided under Article VI of the Plan, no provision
of the Plan shall require or permit the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants





--------------------------------------------------------------------------------





shall have no rights under the Plan other than as unsecured general creditors of
the Company except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other Employees, Consultants or Non-Employee Directors under general
law.


10.9    No Guarantee of Tax Consequences. None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will apply or be available to any person participating or eligible to
participate hereunder.







